Citation Nr: 1534101	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-12 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of injury to the right hand and wrist, rated 10 percent prior to June 10, 2010, and 20 percent from June 10, 2010, to include for arthritis. 

2.  Entitlement to service connection for a neurological disorder of the right upper extremity, to include as secondary to the service-connected residuals of the right hand and wrist injury. 

3.  Entitlement to an increased rating for a left elbow disorder, rated at 10 percent, to include for arthritis. 

4.  Entitlement to service connection for a neck disorder, claimed as radicular pain to the neck, to include as secondary to the service-connected residuals of the right hand and wrist injury.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2010, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is of record. 

This matter was previously remanded by the Board in January 2011 and January 2014.

As noted in the January 2014 remand, the Board has recharacterized the issues to best represent the Veteran's wishes and VA regulation.  The Board notes that the issue of service connection for a neurological disorder of the left upper extremity is no longer listed as an issue on appeal.  In its January 2011 remand, the Board erroneously listed the issue of service connection for a neurological disorder of the left upper extremity as an issue on appeal.  This issue was not on appeal: it was never adjudicated or referenced prior to the January 2011 remand.  Although it was listed in a subsequent Supplemental Statement of the Case, the Veteran has not presented any argument specific to this claim, nor ever contended the existence of a neurological disorder of the left upper extremity, and the Board finds no evidence of a reliance on the characterization of the issue as one on appeal.  Thus, due process does not require the issue to be considered on appeal.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the January 2014 remand the Board instructed the RO to schedule the Veteran for a VA examination by an examiner with sufficient experience in neurological conditions in order to determine if the Veteran has a neurological disability of the right upper extremity which is related to service or service-connected disability.  Initially, the examiner was instructed to specifically state whether the Veteran is diagnosed with any neurological disorder of the right upper extremity.  If any disorder was diagnosed, the examiner was then instructed to state whether it is at least as likely as not that the condition began during service; whether it is at least as likely as not that the condition is related to service, to include the inservice injury of the right hand and wrist; whether it is at least as likely as not that the condition was caused by the service-connected right hand and wrist injury and/or left elbow disability; or whether it is at least as likely as not that the condition was aggravated by the service-connected right hand and wrist disability and/or left elbow disability.  The remand further instructs that the examiner must provide a rationale for the opinion, including discussion of the August 1994 opinion.  

The January 2014 remand also instructs that the RO should obtain an addendum from the February 2011 VA examiner with regard to the claim of entitlement to service connection for a neck disability.  Specifically, the examiner was instructed to provide a more explicit rationale for the opinion that the neck disorder is not causally related to service or the service-connected right and left upper extremity disabilities.  

Pursuant to the remand directives, in February 2014 the Veteran underwent another VA examination by the February 2011 VA examiner.  The February 2014 examination report notes that the Veteran has acute cervical muscle spasm with little functional impairment.  The examiner noted that there was no clinical evidence of cervical disc disease.  The examiner opined that the cervical muscle spasm was less likely than not caused by, related to or worsened beyond normal progression by military service.  The examiner also opined that current clinical evidence did not support a cervical origin of any peripheral symptomatology.  The examiner further noted a diagnosis of carpal tunnel syndrome.  The examiner stated that carpal tunnel syndrome was not treated in service; it was first noted on the right in 1992, which is six years after service.  The left side carpal tunnel syndrome was ruled out by EMG in October 1993 and not diagnosed until February 2014.  The examiner stated that there was little functional impairment and it was less likely than not that the right carpal tunnel syndrome was caused by, related to or worsened beyond normal progression by military service or the hand/wrist disability.  

In July 2014 the February 2011 VA examiner provided an addendum opinion.  In the July 2014 addendum opinion report the examiner merely provided the same diagnosis and opinion list as noted in the February 2014 examination report.  With regard to providing a more explicit rationale for the determination that the neck disorder is not causally related to service or the service-connected right and left upper extremity disabilities, the examiner indicated that the cervical spine was not treated during service, and that initial findings were in 1997, which is 11 years after service.  The examiner also noted that he knows of no reliable medical literature that supports a nexus of causality between the service-connected conditions of wrist arthrosis and elbow fracture and the nonservice-connected condition of cervical muscle spasm or the past diagnosis of cervical disc bulge.  The examiner noted that he had exhaustively reviewed the available records and had provided the requested opinion to the best of his professional capabilities and is unable to add to the opinion.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the opinions against the claims for direct service connection are based upon a lack of treatment in service.  In this regard, the Board notes that the lack of medical evidence of any treatment for a neurological disability or a neck disability in service is insufficient rationale against the claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service medical records to provide a negative opinion).  The lack of medical evidence also does not cause the Veteran's testimony to be discredited.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding that the lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Veteran is certainly competent to testify as to his symptoms during service and after service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The examiner did not address the Veteran's contentions of ongoing symptoms.  [Additionally, there is an April 1993 VA treatment record showing complaints of neck pain at the time the Veteran was seen for treatment for his right and left upper extremity disabilities.  The examiner did not address this.]

Moreover, the examiner failed to provide any rationale whatsoever for the prior opinion that the Veteran's neck disability was not aggravated by the service-connected right hand/wrist disability or left elbow disability, nor did the examiner provide any rationale for the opinion that the Veteran's neurological disability is not aggravated by the right hand/wrist disability.  Finally, the examiner failed to address the August 1994 opinion, as requested in the remand.  Therefore, the AOJ did not accomplish the objectives set forth in the January 2014 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In the June 2015 Appellant's Brief, the Veteran, through his representative, argued that the July 2014 VA opinion is inadequate because the examiner's rationale for the negative opinions is the lack of treatment for a neck disability or a neurological condition during service.  The representative requested a new examination by a different VA examiner.  

In light of the above, the Board finds that a remand is required and a new examination should be scheduled in order to obtain new medical opinions which are based upon an accurate review of the Veteran's documented medical and lay history and which include adequate rationales.

The June 2015 Appellant's Brief also argues that the currently assigned ratings for the service-connected right hand and wrist and elbow disabilities do not take into account the occupational difficulty caused by these disabilities.  Notably, the Veteran is a mechanic and as such constantly uses his hands.  Further, at the hearing before the undersigned, the Veteran testified that he is constantly dropping things that he is holding, and that the upper extremity pain and swelling from his service-connected disabilities affects his ability to perform his work duties.  In sum, he alleges that his service-connected disabilities interfere with his employment.  

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, the Board finds that the issues of whether higher ratings are warranted for the Veteran's service-connected disabilities on an extraschedular basis have been raised by the evidence of record, and referral for consideration of an extraschedular rating with respect to each disability is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, in a written statement from the Veteran received in October 2014 the Veteran indicated that he had an EMG performed at the VA medical facility in Pensacola, not Biloxi.  He also indicated that he had an EMG done at Emerald Coast Neurology.  These medical records are not contained in the claims file.  As such, the case must be remanded in order to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records for the Veteran from all appropriate VA medical facilities in Pensacola, Florida, and associate them with the claims file.  

2.  Contact the Veteran and ask him to identify any treatment he has received for his service-connected disabilities, to specifically include private treatment received from Emerald Coast Neurology that he referred to in the October 2014 written statement.  For any private treatment the Veteran identifies, the RO/AMC should obtain authorization from the Veteran and request the records.  Additionally, in light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts to obtain the relevant private treatment records, or make a formal finding that further attempts would be futile.  If no records are obtained, the RO/AMC must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts made to obtain them, and (3) inform him that the claim will be rated on the evidence of record but that he is not prohibited from submitting records at a later date if such submission is otherwise allowed.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

All attempts to obtain the records, either private or VA, should be documented in the claims file.

3.  Schedule the Veteran for a VA examination with a medical professional with sufficient expertise with neurological conditions for the purpose of ascertaining whether the Veteran has any neurological disorder of the right upper extremity which is related to the in-service injury to the right hand or wrist or the current service-connected disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner must indicate whether the Veteran has a neurological condition affecting the right upper extremity, including whether he has carpal tunnel syndrome.  For any diagnosed neurological condition, the examiner must state whether it is at least as likely as not that the condition (a) began in service, (b) is related to service, to include the in-service injury to the right hand and wrist, (c) was caused by the service-connected residuals of right hand and wrist injury and/or left elbow disability, or (d) was aggravated by the service-connected right hand and wrist injury and/or left elbow disability. 

The examiner must also provide an opinion as to whether it is at least as likely as not that any current neck disability (a) is etiologically related to service, (b) was caused by the service-connected residuals of right hand and wrist injury and/or left elbow disability, or (c) was aggravated by the service-connected right hand and wrist injury and/or left elbow disability. 

The examiner must report the rationale for any opinion expressed, and discuss the August 1994 opinion regarding the right carpal tunnel syndrome.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and explain why it is not feasible to provide a medical opinion.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Refer the issues of entitlement to an increased rating for service-connected residuals of a right hand and wrist injury and entitlement to an increased rating for left elbow disability to the Under Secretary for Benefits, or to the Director, Compensation Service, for consideration of an extraschedular evaluation at any time during the appeal period.
 
6.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims on appeal, to include determining if higher ratings for the disabilities on appeal may be granted, and whether an extraschedular rating is warranted at any time during the appeal period for either service-connected disability on appeal.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




